



Exhibit 10.3






FIRST AMENDMENT TO AUGUST 10, 2015 EMPLOYMENT AGREEMENT
FAIRPOINT COMMUNICATIONS, INC.




WHEREAS, FairPoint Communications, Inc. (the “Company”) has heretofore entered
into an Employment Agreement dated August 10, 2015 (the “Agreement”) by and
between Steven G. Rush (the “Executive”) and the Company and the parties thereto
desire to amend the Agreement in the manner set forth below.


NOW, THEREFORE, the undersigned parties to the Agreement agree that the
Agreement shall be amended as follows, and that there is mutual, adequate and
lawful consideration the receipt of which each acknowledges through execution of
this First Amendment.


1.
The last sentence of subsection 3(a) of the Agreement shall be deleted in its
entirety and replace with the following:



Executive shall have a physical presence in Portland, Maine and Manchester, New
Hampshire and also understands and agrees that he may be required to travel to
other locations as the business needs of the Company require.


2.
Section 23 of the Agreement shall be deleted in its entirety.



3.
Except as specifically provided above, all terms and conditions of the Agreement
shall remain in full force and effect.



Wherefore, the parties hereto agree to this First Amendment, with the foregoing
changes being effective as of June 1, 2016.


FAIRPOINT COMMUNICATIONS, INC.




/s/ Paul H. Sunu                        
By:    Paul H. Sunu
Title:    Chief Executive Officer


EXECUTIVE




/s/ Steven G. Rush                        
Steven G. Rush





